Judgment, Supreme Court, New York County (Michael R. Ambrecht, J.), entered January 17, 2006, denying petitioner’s application for a writ of habeas corpus and dismissing the petition, unanimously affirmed, without costs.
Petitioner’s claims regarding the grand jury proceedings may not be raised by way of habeas corpus (People ex rel. Grant v Scully, 190 AD2d 543 [1993], appeal dismissed 92 NY2d 946 [1998]; People ex rel. Kitchen v White, 158 AD2d 437 [1990], lv denied 76 NY2d 702 [1990]). Concur—Andrias, J.P, Marlow, Sweeny, McGuire and Malone, JJ.